 

Exhibit 10.2

 

[g140542kgi001.gif]

PERFORMANCE AWARD AGREEMENT

 

GRANTED TO

 

GRANT DATE

 

NUMBER OF PERFORMANCE
SHARES

 

PURCHASE
PRICE PER
SHARE

 

SOCIAL SECURITY
NUMBER

 

 

 

 

 

 

 

 

 

Name
Address
City, State, Postal

 

—

—

2005

 

Threshold
Target
Outstanding
Stretch

 

N/A

 

 

 

1.               The Grant.  Alliant Techsystems Inc., a Delaware corporation
(the “Company”) hereby grants to the individual named above (the “Employee”), as
of the above Grant Date, a performance award for the number of Shares designated
above (the “Performance Shares”) on the terms and conditions set forth in this
Performance Award Agreement (this “Agreement”) and in the Alliant Techsystems
Inc. 2005 Stock Incentive Plan (the “Plan”).

 

2.               Measuring Period.  The Measuring Period for purposes of
determining whether the Performance Shares will be paid shall be fiscal year
2007.

 

3.               Performance Goals.  The Performance Goals for purposes of
determining whether the Performance Shares shall be paid are set forth in the
attached Performance Accountability Chart.

 

4.               Payment.  The Performance Shares shall be paid if and to the
extent that the Threshold, Target, Outstanding, or Stretch performance level of
the Performance Goals is achieved, as set forth in the attached Performance
Accountability Chart and as determined by the Personnel and Compensation
Committee of the Company’s Board of Directors (the “Committee”) in its sole
discretion.

 

5.               Form and Timing of Payment.  Any shares payable pursuant to
this Agreement shall be paid in shares of common stock of the Company (the
“Shares”), with one Share issued for each Performance Share earned, except to
the extent that the Committee, in its discretion, determines that cash be paid
in lieu of some or all of such Performance Shares.  Payment of the Performance
Shares shall be made as soon as practicable after the Committee determines, in
its sole discretion after the end of the Performance Period, whether, and the
extent to which, the Performance Goals have been achieved.

 

6.               Change of Control.  In the event of a Change of Control (as
defined in the Company’s Income Security Plan or any successor or substitute
plan (the “ISP”)), the terms of payment of the Performance Shares shall be
governed by the provisions of the ISP.

 

7.               Forfeiture.  In the event of the Employee’s termination of
employment prior to the end of the Measuring Period, other than by reason of
death, Disability (as defined in Appendix A to this Agreement), retirement, or
voluntary or involuntary layoff, all of the Employee’s Performance Shares and
rights to payment of any Shares shall be immediately and irrevocably forfeited. 
In the event of the Employee’s termination of employment prior to the end of the
Measuring Period by reason of Disability, retirement, or voluntary or
involuntary layoff, the Employee shall be entitled to receive, after the end of
the Measuring Period, the amount determined by the Committee pursuant to this
Agreement, but prorated for the Employee’s active service time with the Company
during the period beginning April 1, 2004 through March 31, 2007.  In the event
of the Employee’s death prior to the end of the Measuring Period, the Employee’s
estate shall be entitled to receive within a practicable time after the
Employee’s death payment of the Performance Shares at the Target performance
level, but prorated for the Employee’s active service time with the Company
during the period beginning April 1, 2004 through March 31, 2007.  In the event
an employee is reassigned to a position and as a result is no longer eligible
for Performance Shares, the Employee shall be entitled to receive, after the end
of the Measuring Period, the amount determined by the Committee pursuant to this
Agreement, but prorated for the Employee’s service time as an eligible
participant during the period beginning April 1, 2004 through March 31, 2007.

 

8.               Rights.  Nothing herein shall be deemed to grant the Employee
any rights as a holder of shares of common stock of the Company unless and until
the Shares are actually issued to the Employee as provided herein.

 

9.               Income Taxes.  The Employee is liable for any federal, state
and local income or other taxes applicable upon the grant of the Performance
Shares, the receipt of the Shares, or subsequent disposition of the Shares, and
the Employee acknowledges that he or she should consult with his or her own tax
advisor regarding the applicable tax consequences.  Upon payment of the
Performance Shares and/or issuance of the Shares by the Company, the Employee
shall promptly pay to the Company the minimum statutory withholding taxes
required to be withheld or collected by the Company upon such payment and/or
issuance of Shares.  The Employee may pay all or a portion of the minimum
statutory withholding taxes by (a) having the Company withhold Shares otherwise
to be delivered upon the payment of the Performance Shares with a Fair Market
Value (as defined in the Plan) equal to the amount of such taxes, (b) delivering
to the Company Shares other than Shares issuable upon the payment of the
Performance Shares with a Fair Market Value equal to the amount of such taxes or
(c) paying cash.

 

10.         Acknowledgment.  This award of Performance Shares shall not be
effective until the Employee dates and signs the form of Acknowledgment below
and returns a signed copy of this Agreement to the Company.  By signing the
Acknowledgment, the Employee agrees to the terms and conditions of this
Agreement and the Plan and acknowledges receipt of a copy of the Prospectus
relating to the Plan.

 

ACKNOWLEDGMENT:

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

EMPLOYEE’S SIGNATURE

 

 

 

 

 

 

 

 

Date

Social Security Number

 

Daniel J. Murphy

 

 

President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

APPENDIX A

TO

PERFORMANCE AWARD AGREEMENT

 

“Disability” means that the Employee has been determined to have a total and
permanent disability by either

 

•              Being eligible for disability for Social Security purposes, or

 

•              Being totally and permanently disabled under a definition that
satisfies any applicable requirements of Internal Revenue Code Section 409A.

 

--------------------------------------------------------------------------------